                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                No. 5:13-CV-651-FL


UNITED STATES OF AMERICA and              )
THE STATE OF NORTH CAROLINA,              )
ex rel LISA SHERLOCK,                     )
                                          )
            Plaintiffs,                   )
                                          )
       v.                                 )
                                          )
EXTENDED REACH DAY TREATMENT              )
FOR CHILDREN AND ADOLESCENTS              )
LLC, d/b/a EXTENDED REACH DAY             )
TREATMENT LLC, d/b/a EXTENDED             )            ORDER
REACH DAY TREATMENT CENTER,               )
LLC, d/b/a EXTENDED REACH FOR             )
CHILDREN AND ADOLESCENTS, LLC,            )
d/b/a EXTENDED REACH,                     )
and ANDREA BOATMAN-HALL,                  )
a/k/a ANDREA MONIQUE BOATMAN,             )
a/k/a ANDREA BOATMAN, a/k/a               )
ANDREA BOATMAN-PURNELL, a/k/a             )
ANDREA HALL,                              )
                                          )
            Defendants.                   )
__________________________________________)


      THIS MATTER is before the Court on the Governments’ “Status Report and

Unopposed Fifth Motion to Stay Case”. For the reasons set forth in support thereof,

the Motion will be granted.    This action shall be stayed in its entirety pending

resolution of the associated criminal matter before this Court, 4:19-CR-00008-FL, and

until further Order from the Court.
                      15th day of February, 2019.
SO ORDERED, this the _____


                                   ____________________________________
                                   LOUISE W. FLANAGAN
                                   UNITED STATES DISTRICT JUDGE
